DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 06/24/2021 have been entered. Claims 1-10 and 12-19 remain pending in the application. The amendments overcome the rejection of claim 4 under 35 USC 112(b) set forth in the previous office action mailed on 04/26/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a rotation about an axis within 10 degrees of a normal to the gripper surface”. Claim 1 already sets forth rotation about an axis. As written, the claim appears to set forth an additional axis of rotation that is within 10 degrees of a normal. However, as best understood by examiner and in view of the specification, the axis of claim 1 and the axis of claim 13 are the same, wherein claim 13 is intending to further limit the rotation axis to be within 10 degrees of a normal. Therefore, the claim as written is unclear and should be amended such that claim 13 further defines each rotation axis.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In line 14 of claim 1, “the gripper surface” should be changed to “each gripper surface” in order to clarify that rotation occurs around an axis of each surface and not only around one.
In line 3 of claim 13, “the gripper surface” should be changed to “each gripper surface” in order to clarify that rotation occurs around an axis of each surface and not only around one.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“mechanism for steering and directing” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10, 13, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmon (US 5,782,747) in view of Lee et al. (KR 20120019797; see translation attached) in view of Haribhakti (WO 2018/127931).
Regarding claim 1, Zimmon discloses a surgical retractor tool (FIGs 2a or 2b, col 5 lines 10-16 disclose the only difference in the two embodiments is the addition of a deflection mechanism) for removing an object (FIGs 10a-10e show removal of an object, col 8 line 61- col 9 line 11) from the oesophagus or from the stomach (The device is at least configured for use in the esophagus or stomach, FIG 1, col 4 lines 1-5), the tool comprising: a flexible steerable tube (16, FIGs 2a-2b and 3-6, col 4 lines 39-44. Col 5 lines 29-39 disclose the tube is flexible and col 5 lines 11-27 disclose steering the tube) for insertion into the body via the oral cavity (FIG 1, col 4 lines 1-3); and a gripper (21, FIGs 2a-9f, col 4 lines 60-64 and col 8 lines 38-60 discloses a plurality of gripper heads) at the distal end (24) of the tube (FIGs 2a-9f show gripper 21 is posited at the distal end of tube 16) for gripping an object in the oesophagus or the stomach in order to allow for removal of the object from the oesophagus or the stomach (FIGs 10a-10e shows the gripper being used to remove an object from within a patient’s body cavity, col 8 line 61- col 9 line 11. “in order to allow for removal of the object from the oesophagus or the stomach” is interpreted as functional language reciting an intended use of the device. The device of Zimmon is at least configured such that the gripper could be used in the claimed manner i.e to remove an object from the stomach because the device is disclosed as being inserted through the esophagus and into the stomach and grasping an object for removal); wherein the gripper includes: a first gripper surface (One “operating head” on any of FIGs 5a, 5b, 9b-9d, col 8 lines 38-60), a second gripper surface (The opposing operating head on any of FIGs 5a, 5b, 9b-9d, col 8 lines 38-60), wherein the gripper includes a clamping mechanism (Actuator 25 and jaws 21, FIGs 5a-6) for moving the gripper surfaces relative to one another to thereby clamp the object between the two gripper surfaces (Closing of the jaws via proximal 
Zimmon et al. is silent regarding the first and second gripper surfaces being rotatable and wherein the rotatable gripper surfaces are arranged to rotate relative to the tube in order to allow a longitudinal axis of a gripped object to move into alignment with a longitudinal axis of the tube, the rotation of the gripper surfaces being a rotation about an axis that extends outwardly from the gripper surface.
However, Lee et al. teaches a surgical retractor tool (FIG 2) for removing an object from a body cavity (Paragraph [0032] discloses using the device to remove dropped objected from the abdominal cavity), the tool comprising: a tube (3, FIG 1, paragraph [0006]. Although described in relation to the prior art device of FIG 1, the unnumbered shaft of FIGS 2-3b is understood to be the same tube) for insertion into the body; and a gripper (1, FIGs 2-4b, paragraph [0024]) at the distal end of the tube (FIG 2) for gripping an object in order to allow for removal of the object (Paragraph [0024] discloses the gripper is operable for performing a grip operation. Paragraph [0032] discloses using the gripper to retrieve unwanted objects from a body cavity); wherein the gripper includes: a first rotatable gripper surface (14, FIGS 2-4b, paragraphs [0022-0027 and 0030-0033]), a second rotatable gripper surface (24, FIGS 2-4b, paragraphs [0022-0027 and 0030-0033]), and a clamping mechanism (Jaws 10 and 20) for moving the gripper surfaces relative to one another to thereby clamp the object between the two gripper surfaces (Closing of the jaws clamps the object between gripper surfaces 14, 24, paragraph [0024]), wherein the rotatable gripper surfaces are arranged to rotate relative to the tube (Paragraphs [0027 and 0032-0033]) in order to allow a longitudinal axis of a gripped object to move into alignment with a longitudinal axis of the tube (FIGs 3a-3b show a needle is grasped by the gripper surfaces 14, 24 and the gripper surfaces are rotated relative to the tube such that the gripped object is rotated while 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zimmon by substituting the first and second gripper surfaces with the first and second rotatable gripper surfaces taught by Lee, wherein the rotatable gripper surfaces are arranged to rotate relative to the tube in order to allow a longitudinal axis of a gripped object to move into alignment with a longitudinal axis of the tube, the rotation of the gripper surfaces being a rotation about an axis that extends outwardly from the gripper surface, for the purpose of substituting one gripper surface for another to achieve the predictable result of providing a surface to grasp an object for removal, with the additional benefit of the surfaces being rotatable such that they can allow a gripped object to the moved into alignment with an axis of the tube to prevent unnecessary trauma to the surrounding tissue as the object is being fully removed (Lee: Paragraph [0032]). KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
The device as modified is further silent regarding the rotatable gripper surfaces having a width of at least 2 cm.
However, Haribhakti teaches a tube (SH, FIG 1B, page 17 line 18-page 18 line 4) for insertion into the body via the oral cavity to access the esophagus or stomach (page 17 line 18-page 18 line 4) wherein a working diameter of the tube is at least 2 cm (page 17 line 18-page 18 line 4 discloses a diameter of 1.5 cm to 2.5 cm, which overlaps the claimed range of 2 cm or greater).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the tube of Zimmon to have a width of at least 2 cm, as taught by Haribhakti et al., for the 
Regarding claim 2, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Lee et al. further discloses the gripper surfaces are provided by a layer of an elastic material (Paragraph 0014] discloses the gripper surfaces can be formed of an elastic material) that will generate higher friction in contact with a metal object than a metal-metal contact (Paragraph [0051], the elastic material has higher friction with a metal object than if the gripper surfaces were made of metal).  
Regarding claim 3, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 2. The device as modified by Lee et al. further discloses the level of friction is similar to that provided by a rubber-metal contact (Paragraphs [0014 and 00561] disclose the gripper surface can be made of rubber. Therefore the friction between the gripper surface and a metal object would by equivalent to a rubber-metal contact).  
Regarding claim 4, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1. Zimmon further discloses a mechanism for steering and directing the steerable tube (Deflection actuator 112, col 5 lines 10-28. Col 5 lines 10-16 disclose instrument 111 is substantially identical to 11 with the additional feature of having a mechanism for steering tube 16. Deflection actuator 112 is a wire (Col 2 lines 55-58) and is interpreted as an equivalent corresponding structure to the mechanism for steering and directing because paragraph [0020] of the PGPub of the present invention discloses the mechanism for steering and directing can be a wire), wherein the gripper is joined to the steerable tube at an articulated end of the tube (FIG 2b shows the gripper is positioned at distal end 24 of tube 18, which is an articulated end of the tube) in order that the gripper can be steered and directed toward an end of the object by use of the same mechanism that steers and directs the tube (Steering of the flexible tube also controls steering of the gripper because the gripper is mechanically constrained to the end of the tube. Therefore, the same mechanism that steers and directs the tube, extendable and retractable cables, also steers and directs the gripper).  
Regarding claim 5, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1. Zimmon further discloses an endoscope as the flexible steerable tube (Tube 16 is disclosed as an endoscope, col 4 lines 33-59), wherein the viewing angle of the endoscope is along an axis of the gripper and between the two gripper surfaces (With the endoscope providing a viewing angle directed out the distal end of the steerable tube, and the grippers being attached to the distal end of the tube, the viewing angle would include a path along some axis of the gripper and including between the two gripper surfaces to at least some extent, FIGs 3-5a).  
Regarding claim 6, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified by Lee et al. further discloses the axis of rotation of the gripper surfaces, when the gripper is closed (See FIG 4 of Lee below. FIG 10a of Zimmon also shows the closed configuration of the gripper), is within 10 degrees of the perpendicular to the 


    PNG
    media_image1.png
    301
    719
    media_image1.png
    Greyscale


Regarding claim 7, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified by Lee et al. further discloses the gripper surfaces are arranged to be able to rotate freely (Paragraphs [0024-0027] disclose the gripper surfaces are able to rotate freely relative to the jaws).  
Regarding claim 8, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified further discloses the gripper is arranged in order to allow for controlled rotation of at least one of the gripper surfaces as well as a free-wheeling rotation when desired (Controlled rotation of the gripper surfaces occurs when the gripper is opened or closed. Free-wheeling rotation occurs when an object is grasped and the device rotates such that the 
Regarding claim 9, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified by Lee et al. further discloses the gripper surfaces are circular (FIGs 2-4b show the circular shape of gripper surfaces 14, 24) and the rotation of the gripper surfaces is a rotational movement around a centre of the circle (FIG 2 shows a center point around which the gripper surface rotates).  
Regarding claim 10, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified further discloses the gripper surfaces are shaped and sized in order that they can enclose the tines of a fork (The gripper surfaces of Lee are shaped such that they are capable of grasping the tine of at least some fork. “Enclose the tines of a fork” is interpreted as functional language reciting an intended use of the device and the prior art need not positively recites the device being used in the claimed manner. The device is at least capable of grasping a fork of some size if used in such a manner. Furthermore, the device as modified by claim 1 such that the gripper surfaces have a width of at least 2 cm results in gripper surfaces sized to enclose the tines of a fork).  
Regarding claim 13, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified by Lee et al. further discloses the rotation of the gripper surfaces is a rotation about an axis within 10 degrees of a normal to the gripper surface (Lee: FIGs 3a-4b show the rotation of the gripper surfaces is around an axis which extends substantially perpendicular/normal to the surface of the gripper).  
Regarding claim 14, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified by Lee et al. further discloses the gripper surfaces are flat surfaces (Lee: FIGs 2 and 4a-4b show the gripper surfaces are flat).  
Regarding claim 17, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  Zimmon further discloses in addition to the rotation of the gripper surfaces the retractor tool is arranged for a pivoting movement of the gripper relative to the tube and/or a twisting rotation of the gripper surfaces about the longitudinal axis of the tube (In the embodiment of FIG 2b, the gripper 21 is arranged for a pivoting movement relative to a proximal section of tube 16, col 5 lines 11-28).  
Regarding claim 18, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.  The device as modified further discloses a gripper tool head (See claim 1 above) arranged for connection to a distal end of a steerable flexible tube (16, FIGs 2a-2b and 3-6, col 4 lines 39-44. Col 5 lines 29-39 disclose the tube is flexible) in order to form a surgical retractor tool as claimed in claim 1 (The device as modified teaches a gripper tool head arranged for connection to a tube in order to form the device of claim 1).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmon (US 5,782,747) in view of Lee et al. (KR 20120019797; see translation attached) in view of Haribhakti (WO 2018/127931), in further view of Bimbo et al. (US 5,728,121).
Regarding claim 12, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1. 
The device as modified by Lee et al. is silent regarding the gripper surfaces being removable and replaceable and the gripper being provided with additional removable and replaceable gripper surfaces of different sizes.  
However, Zimmon contemplates a variety of gripper surfaces (9a-9f) that can be separate pieces connected to jaws of the gripper (Col 8 lines 38-44) for increased versatility. Furthermore, Bimbo et al. teaches a surgical grasper device for use in the stomach (Col 2 lines 8-22) comprising a gripper (Arms 20, 22, FIGs 1-2B, col 3 lines 54-63) having a first surface and a second surface (24 and 26, FIGs 3A-5D, col 3 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gripper such that the gripper surfaces are removable and replaceable and the gripper is provided with additional removable and replaceable gripper surfaces of different sizes, as taught by Bimbo et al., for the purpose of having the ability to sterilize and reuse the device (Bimbo: Col 2 lines 49-60) and the ability to change the gripper surfaces size, material, or features to meet the needs of a specific application (Bimbo: Col 7 line 48-col 8 line 3).
Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmon (US 5,782,747) in view of Lee et al. (KR 20120019797; see translation attached) in view of Haribhakti (WO 2018/127931), in further view  of Marnfeldt et al. (US 2005/0267555).
Regarding claims 15 and 16, Zimmon/ Lee et al./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1.
	The device as modified by Lee et al. discloses the gripper surfaces are rotatably mounted but is silent regarding the gripper surfaces being mounted so that they can tilt relative to the axis of rotation and is further silent regarding the gripper surfaces being each mounted via a ball and socket connector.
	However, Marnfeldt et al. teaches a gripper (210-6, FIGs 7E-7G, paragraphs [0115-0116]) for removing an object (200) from a body cavity, having a clamping mechanism (Arms 740) rotatably mounted to a first and second gripper surface (750, paragraph [0115]) wherein the gripper surfaces are mounted via a ball and socket connector (Paragraph [0115]). The connection further allows the gripper 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the rotatable connection of the gripper surfaces of the device to be ball and socket connectors, as taught by Marnfeldt et al., for the purpose of substituting a commonly known rotatable connection for achieving the predictable result of attaching the gripping surfaces in such a way that they can accommodate grasping an object and rotating said object to align with the longitudinal axis of the device for removal (Marnfeldt: Paragraph [0116]). KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). The device as modified also meets the limitations of claim 15 because the gripper surfaces are mounted so that they can tilt relative to the axis of rotation.
Regarding claim 19, Zimmon/ Lee et la./Haribhakti disclose the invention substantially as claimed, as set forth above for claim 1. Zimmon further discloses a method for removal of an object (FIGs 10A-10e show the object being grasped, col 8 line 61-col 9 line 11 disclose capturing an object within a patient’s body cavity while col 4 lines 24-32 disclose a “body cavity” can be the stomach or gastrointestinal system) from the stomach or from the oesophagus (Removal of an object from the bile duct would also involve removal through the stomach and the esophagus, FIG 1) using a retractor tool as claimed in claim 1 (See claim 1 above), the method comprising: inserting the gripper into the oesophagus and optionally stomach via the oral cavity (FIG 1 shows the tool is inserted into the esophagus and stomach via the oral cavity, col 4 lines 1-32) and using the gripper surfaces to clamp the object (FIGs 10a-10e, col 8 line 61-col 9 line 11).
Zimmon is silent regarding withdrawing the steerable tube and gripper along with the object from the stomach or the oesophagus whilst allowing the gripper surfaces to rotate to thereby align the longitudinal axis of the object with the longitudinal axis of the tube.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to include a step of withdrawing the steerable tube and gripper along with the object from the stomach or the oesophagus once the object has been captured, for the purpose of completing the retrieval of the object by removing the object and the tool from the body of the patient. In the device as modified, during this step of withdrawing, the gripper surfaces are at least “allowed to rotate to thereby align the longitudinal axis of the object with the longitudinal axis of the tube” due to the freely rotatable gripper surfaces (Lee: Paragraph [0032]). Furthermore, it would have been obvious to allow the gripper surfaces to rotate to thereby align the longitudinal axis of the object with the longitudinal axis of the tube, as taught by Marnfeldt et al., for the purpose of aiding in the removal of the object by aligning its profile with that of the tube.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 06/24/2021, with respect to the rejection(s) of claims 1 and 19 under 35 USC 102(a)(1) in view of Schwab and the rejection of claim 1 under 35 USC 103 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771